DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
 	Applicant’s election without traverse of group I, miR-129, and SEQ ID NO: 4 in the reply filed on 3/28/19 is acknowledged.
Due to the minimal number of species, miR-129 and miR-15a have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, 18, 19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2013/158046 A1), in view of Bennett et al. (US 2015/0337305 A1), Creemers et al. (WO 2010/126370 A2), Yu et al. (Gene, 532, 2013, .
Stewart et al. teach that miRNA sequences can be modified with 5-fluorouracils. 
Stewart et al. teaches that [31] the term "miRNA" refers to microRNA. MicroRNAs (miRNAs) are single-stranded noncoding RNAs of 21-23 nucleotides. As used herein, the term miRNA mimic refers to a single-stranded RNA, chemically synthesized or isolated, capable of reproducing the function, structure and activity of a naturally occurring miRNA.
	Stewart et al. teach that [133] the silencing oligonucleotide as disclosed herein include but is not limited to a small interfering RNA (siRNA), a short hairpin RNA (shRNA), a morpholino oligomer, and a micro RNA (miRNA) mimic. The silencing oligonucleotide of the invention is capable of inhibiting expression of Sun 1 gene by interfering with the expression mechanism. For example, inhibition can occur through direct or indirect binding to the genomic region of Sun 1, or interfering with the splicing mechanism of the pre-mRNA of Sun 1, or binding to the mRNA of Sun 1 thereby inhibiting translation to the Sun 1 polypeptide. Other contemplated mechanisms of action of silencing oligonucleotide are well known in the art.
	Stewart et al. teach that [137] the silencing oligonucleotide may comprise a chemical modification of one or more nucleotides, which render the silencing oligonucleotide more stable than the non-modified sequence. The chemical modification disclosed herein includes but are not limited to a modification of the phosphate backbone, a modified sugar moiety, a modified nucleotide, and a modified terminal nucleotide.

Stewart et al. teach incorporation into a composition with a delivery vehicle (claim 11).  Stewart et al. teach that [151] the nucleic acid molecule can be formulated into a physiologically-acceptable composition comprising a carrier (i.e., vehicle, adjuvant, or diluent). 
The claims recite incorporation of at least one modification into the miRNA mimic and therefore encompass one or two.
It would have been obvious to design the miRNA as a double-stranded nucleic acid as a matter of design choice.  It was known that miRNAs can be single or double-stranded, as evidenced by Bennett et al. [0627], [0722]).  Bennett et al. teach that miRNAs can be single or double stranded and incorporate chemical modifications [0794] [0802].
Bennett et al. teach incorporation of various quantities of chemical modification, including full modification [0783], Table 64).
[0785] In accordance with the present invention, oligomeric compounds were designed to mimic one or more miRNAs, pre-miRNAs or pri-miRNAs. The oligomeric compounds of the present invention can also be designed to mimic a pri-miRNA, a pre-miRNA or a single- or double-stranded miRNA while incorporating certain chemical modifications that alter one or more properties of the mimic, thus creating a construct with superior properties over the endogenous pri-miRNA, pre-miRNA or miRNA.

[0786] It is also understood that these miRNAs and mimics can serve as the basis for several variations of nucleic acid oligomeric compounds, including compounds with chemical modifications such as uniform or chimeric 2'-MOE oligomeric compounds, as well as LNAs and PNAs; such oligomeric compounds are also within the scope of the invention.
Therefore, it would have been obvious to incorporate the modifications of Stewart et al. at varying numbers of positions including full modification as a matter of design choice.  Stewart et al. teaches the benefits of the modifications and it was known to incorporate up to 100% modification of miRNA sequences, as evidenced by Bennett et al.
Creemers et al. teach that the seed region of the miRNA can be found by the skilled artisan without difficulty or inventive skill and that the seed region is particularly involved in target recognition, wo only slight modification of the seed region are allowed, as long as the capability of binding a target mRNA is maintained.  Therefore, it would have been obvious to avoid modification in the seed region.
Additionally, it would have been obvious to select miR-129.  Bennett et al. teach the human pri-mRNA sequence and the corresponding mature sequence of miR-129 (Table 60, SEQ ID NO: 243, page 131).  Bennett et al. teach that [0017] small non-coding RNA-mediated regulation of gene expression is an attractive approach to the treatment of diseases as well as infection by pathogens such as bacteria, viruses and 
Yu et al. teaches that reduced expression of microRNA-129 (miR-129) has been reported in several types of tumor cell lines as well as in primary tumor tissues. However, little is known about how miR-129 affects cell proliferation in gastric cancer. Here, we show that all miR-129 family members, miR-129-1-3p, miR-129-2-3p, and miR-129-5p, are down-regulated in gastric cancer cell lines compared with normal gastric epithelial cells. Furthermore, using the real-time cell analyzer assay to observe the growth effects of miR-129 on gastric cancer cells, we found that all three mature products of miR-129 showed tumor suppressor activities. To elucidate the molecular mechanisms underlying down-regulation of miR-129 in gastric cancer, we analyzed the effects of miR-129 mimics on the cell cycle. We found that increased miR-129 levels in gastric cancer cells resulted in significant G0/G1phase arrest. Interestingly, we showed that cyclin dependent kinase 6 (CDK6), a cell cycle-associated protein involved in G1-S transition, was a target of miR-129. We also found that expression of the sex determining region Y-box 4(SOX4) was inversely associated with that of miR-129-2-3p and miR-129-5p but not of miR-129-1-3p. Together, our data indicate that all miR-129 family members, not only miR-129-5p, as previously thought, play an important role in regulating cell proliferation in gastric cancer (abstract).

The miRNA nucleotide sequence necessarily binds to the instant recited BCL2 sequence because the miRNA sequence is 100% identical to instant SEQ ID NO: 1 (cuuuuugcggucugggcuugc).
It would have been obvious to incorporate 5-fluorouracil modifications, as taught by Stewart et al. at varying percentages as evidenced by Bennett et al. with an expectation of the modification benefits taught by Stewart et al. and Bennett et al.
It would have also been obvious to incorporate 5-fluorouracil modifications, as taught by Stewart et al. at varying percentages as evidenced by Bennett et al. with an expectation of the modification benefits taught by Stewart et al. and Bennett et al. into a double stranded nucleic acid comprising miR-15a (instant SEQ ID NO: 2 uagcagcacauaaugguuugug) because Zhang et al. teach a miR-15a mimic to investigate the functions of miR-15a in pancreatic cancer (page 2).  Zhang et al. teach the sequence of has-miR-15a (Figure 3) that is 100% identical to instant SEQ ID NO: 2.
Zhang et al. teach that because miR-15a was downregulated in pancreatic cancer, we hypothesized that miR-15a might function as a tumor suppressor in the disease, a role it has been shown to play in other cancers (page 2).  Zhang et al. teach that overexpression of exogenous miR-15a inhibited the viability of pancreatic cancer cells (page 6).  Given that it was known to deliver miRNAs as single or double stranded compounds, as evidenced by Yu et al., it would have been obvious to incorporate the 
Regarding SEQ ID NOs: 4-7, the quantity and placement of the modifications is considered to be a matter of design choice and well within the technical grasp of the skilled artisan. Applicant has not demonstrated any unexpected result for the instantly claimed genus.

Response to Arguments
Applicant argues that claim 1 has been amended to require the combining of the potency of miRNA and 5-flourouracils as suggested by the examiner (page 3 of Advisory Action).  It is noted that the examiner did not suggest recitation of combining the potency of miRNA and 5-flourouracils, but rather explained that applicant was arguing limitations that were not claimed.  The advisory action continued to explain on the same page to explain that the instant claims are compound claims, not method claims and that the combination of the instant structural limitations are obvious in view of the prior art and are not required to be combined for the same reasons as combined by applicant.  It appears that applicant is arguing a method of increasing the potency of the compound, but the instant claims are directed to the compound rather than to a method.
The instant claims are not directed to any specific static compound, but rather a compound with varying numbers and positions of 5-fluorouracils, which is not commensurate in scope with the compound that is being argued by applicant.  
Applicant argues that there is no motivation to combine the teachings of the cited art because the cited art does not teach combining the power of 5-FU and the tumor suppressor effect of the instant miRNAs.  As explained above, the art is not required to recognize the mechanism of action that is argued by applicant. Applicant argues that there is a lack of motivation to combine the teachings of the cited references.  The basis of this assertion is unclear because each of the teachings are specific to the design of miRNA mimics.  It would have been obvious to select known design elements for miRNA mimics.  Applicant argues that the art does not teach or suggest combining the power of 5-fluorouracil and tumor suppressor effect of a miRNA.  The art is not required to have the same motivation as the instant inventor.  The instant claims are compound claims and there is motivation in the art to incorporate 5-fluorouracil modifications for stability into a miRNA, wherein there is motivation to mimic miR-129 or miR-15a.
Applicant argues that the inventors have designed the 5-FU modification by replacing uracil only on guide strand, not on the sense strand to avoid off target effects.
Applicant argues that they have only incorporated the modifications on the guide strand to avoid off-target effects.  It is noted that applicant is arguing elements that are not claimed.  The claims do not require the modification to be limited to either of the strands.
Applicant argues that they have recognized that the seed region is important for targeting and therefore only targeted the non-seed regions.  However, it was already known in the art to minimize seed region modification, as taught by Creemers et al.

Applicant argues that the instant miRNA design is not a matter of design choice, but each feature is to improve the properties of the miRNA.  Each feature was known to improve the properties of miRNA mimics, which is why the features are a matter of design choice. miRNAs are known to be in single or double stranded form; and it is known to incorporate chemical modifications such as 5-FU to improve stability.  
The cited references demonstrate that miR-129 and miR-15a mimics have anti-cancer activity.  Additionally, the miRNAs of the examples (shown in Figures 1A-1D) are not double-stranded as claimed and therefore are not commensurate in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY H BOWMAN/Primary Examiner, Art Unit 1635